Citation Nr: 0108721	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residual disability of left eye surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1950 to May 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the Act provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
injuries he alleges that he received as a result of VA 
ophthalmologic treatment in 1997.  The claims file reflects 
that in March 1997, the veteran underwent left eye surgery at 
a VA facility consisting of a posterior chamber intraocular 
lens implantation.  The diagnosis was cataract of the left 
eye.  In August 1997, the veteran again underwent surgery of 
the left eye, in connection with a non-healing corneal 
abrasion with myogenic microphthalmos.  

In March 1997, the veteran's visual acuity reportedly had 
been 20/30 in the right eye and 20/40 in the left eye.  In 
March 1998, near vision in the left eye was 20/400 and 
distant vision in that eye was 20/200.  A February 1998 
report reflects that the veteran, in 1997, underwent a left 
eye lens implant with poor results.  

The apparent deterioration of visual acuity in the left eye, 
together with the characterization of the results of surgery 
as "poor" raise some question as to whether the veteran 
received adequate treatment.  The claims file does not 
reflect that the veteran has been afforded an examination or 
a review of the claims file by an ophthalmologist for the 
purpose of ascertaining the nature of any residual injury 
resulting from VA treatment in 1997.  Such an examination 
would be pertinent to the issue at hand.  

The veteran's representative argues in a November 2000 brief 
that not all records have been obtained in support of the 
veteran's claim.  The representative in that document does 
not identify the documents which have yet to be obtained.  An 
inquiry to the veteran to identify all pertinent treatment 
records would be helpful in order to ensure that the evidence 
associated with the claims file is complete.  

Therefore, this claim is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify all health care 
providers who have provided him with 
treatment for a disorder of the left eye 
and the dates of treatment.  After 
obtaining any necessary releases, the RO 
should attempt to obtain those records 
and associate those records with the 
claims file.  If the RO is unable to 
obtain any records identified, the RO 
should notify the veteran.  

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
ophthalmologist not affiliated with the 
VA Medical Center in Oklahoma City.  
Prior to the examination, the RO should 
provide the examiner with the veteran's 
claims file and a copy of this Remand for 
review.  Thereafter, the examiner should 
conduct all evaluations, studies, and 
tests deemed necessary.  Following a 
comprehensive review of the claims file 
and the veteran's history and a thorough 
examination, the medical examiner should 
indicate (1) whether the veteran suffered 
an injury or an aggravation of an injury, 
including deterioration in visual acuity, 
as a result of VA ophthalmologic 
treatment received in 1997 and, if so, 
(2) whether the additional disability was 
the result of carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instances of fault by a VA 
health care provider.  The examiner 
should provide the complete rationale on 
which the opinion is based.  The claims 
file must be made available to the 
examiner for review.  

3.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instruction.  If they are deficient in 
any regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



